  4:14-cr-03124-JMG-CRZ Doc # 87 Filed: 08/06/20 Page 1 of 1 - Page ID # 241




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                          4:14CR3124
     vs.

REED W. LAWSON,                                            ORDER

                    Defendant.



      Defendant was afforded an opportunity for a hearing, but agreed to be
detained without a hearing. Defendant has therefore failed to meet the burden of
showing, by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and
Fed. R. Crim. P. Rule 32.1(a)(6) that Defendant will appear at court proceedings
and will not pose a danger to the safety of any person or the community if
released. The Court’s findings are based on the allegations within the 2nd
Amended Petition.

IT IS ORDERED:

      1)    The above-named defendant shall be detained until further order.

      2)    Defendant is committed to the custody of the Attorney General for
            confinement in a corrections facility; Defendant shall be afforded
            reasonable opportunity for private consultation with counsel; and on
            order of a court of the United States, or on request of an attorney for
            the government, the person in charge of the facility shall deliver
            Defendant to a United States Marshal for appearance in connection
            with a court proceeding.

      August 6, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
